Citation Nr: 1221588	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  07-05 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection of posttraumatic stress disorder (PTSD). 

2.  Entitlement to an effective date prior to January 31, 2005, for a 100 percent evaluation for service-connected psychiatric disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to December 1975.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

Although the RO reopened the claim of service connection for PTSD, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

The Veteran was provided a hearing before a Decision Review Officer (DRO) in January 2008.  A transcript of the testimony offered at this hearing has been associated with the record.  

A Videoconference Board hearing was scheduled for June 1, 2009, and the Veteran failed to appear.  He has not filed a motion for a new hearing. Accordingly, the case will be processed as though the request for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(d) (2011).


FINDINGS OF FACT

1.  In June 2009, prior to promulgation of a final decision, the Veteran expressed his intent to withdraw the issue of whether new and material evidence has been received to reopen the claim of service connection of PTSD; hence, there is no question of fact or law remaining before the Board as to this matter.

2.  From January 13, 2005, it was factually ascertainable that the Veteran's psychiatric disability manifested by total occupational and social impairment. 


CONCLUSION OF LAW

1.  As the criteria for withdrawal of a Substantive Appeal by the Veteran have been met, the Board has no further jurisdiction as to the matter of whether new and material evidence has been received to reopen the claim of service connection of PTSD.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101 , 20.202, 20.204 (2011).

2.  Effective January 13, 2005, but no earlier, a 100 percent rating for service-connected psychiatric disability, is warranted. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.31, 3.159, 3.102, 3.400, 4.130, Diagnostic Code 9434 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Substantive Appeal Withdrawal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

Under 38 U.S.C.A. § 7105 , the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a June 2009 statement the Veteran expressed his clear intent to withdraw the issue of whether new and material evidence has been received to reopen the claim of service connection of PTSD.  The Board does recognize that the Veteran labeled this document as a "Motion to Vacate," and that such a motion usually refers to a Veteran's desire to vacate a previous Board decision as contemplated by 38 C.F.R. § 20.904 (2011).  However, the text of his statement makes clear that he is actually expressing the desire for the Board to not adjudicate or consider the appeal, and that he is using the word "vacate" to express the desire for the Board to dismiss that appeal.  Consequently, there are no allegations of error of fact or law remaining for appellate review in connection with this claim.  Accordingly, as this matter is found to be withdrawn, the appeal to this extent is dismissed.

Earlier Effective Date for the Grant of a 100 Percent Evaluation for Service-Connected Psychiatric Disability

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in March 2005.  

Complete notice regarding the rating criteria and effective date provisions pertinent to the appellant's claim was sent in a March 2006 letter and the claim was readjudicated in a subsequently issued Supplemental Statement of the Case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained the Veteran's service treatment records, VA medical records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and afforded the Veteran the opportunity to give testimony before a DRO.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examination obtained in this case is adequate.  It is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints and symptoms.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  The earliest date that it is factually ascertainable that an increase in disability occurred may be assigned if the request for an increase is received within one year from such date, otherwise, the date of receipt of claim must be assigned.  See 38 C.F.R. § 3.400(o)(2).

A previous determination which is final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

The Veteran asserts that the effective date of the 100 percent evaluation of his service-connected psychiatric disability should precede January 31, 2005, particularly back to circa 1979.  In this regard, the Board notes that the Veteran was previously granted a 50 percent evaluation for this disability (major depressive disorder) effective June 19, 1995.  The award was granted in an April 10, 1997, rating decision, which the Veteran did not appeal.  

Initially, the Board notes that the rating decision of April 1997 is final, as the Board can identify no document within one year of notice of that decision expressing disagreement with that effective date or a desire to appeal the issue of the effective date.  38 U.S.C.A. § 7105 (West 2002).  Accordingly, the only basis under which an earlier effective date can be assigned, in the absence of an allegation of clear and unmistakable error, which the Veteran has not alleged as to this particular issue, is if it is factually ascertainable that the increase in severity occurred within the year preceding January 31, 2005, the date the Veteran filed the claim for a higher evaluation that led to the award of a 100 percent evaluation.  

The general rating criteria used for evaluation of the Veteran's psychiatric disorder  provides a 100 percent evaluation for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9434 (2011).

In this regard, the Board notes the presence of VA treatment records dated from February 2, 2004, through January 13, 2005.  Moreover, the Board has reviewed the evidence prior to this date and found little to no evidence regarding the Veteran's psychiatric disability, other than that which was considered previously by the RO in effectuating the grant of service connection for a psychiatric disability with a 50 percent evaluation.  

However, saliently, to the Board there appears a January 13, 2005, VA mental health outpatient note.  This note documents that the Veteran was then assessed a GAF score of 33 and that he had not sought psychiatric treatment for some time.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (observing that GAF is a scale reflecting the 'psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness' under the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS).  See also Richard v. Brown, 9 Vet. App. 266, 267 (1996), observing that GAF scores ranging between 31-40 reflects some impairment in reality testing or communications (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Thus, as of this time it was factually ascertainable that an increase warranting a 100 percent evaluation had occurred.  Accordingly, as this is dated within one-year prior to the Veteran's claim filed on January 31, 2005, and indicates total social and occupational occupation, entitlement to an effective date of January 13, 2005, but no earlier, is warranted for the grant of a 100 percent evaluation for service-connected psychiatric disorder.  

As for an effective date for this grant, the Board notes that, no matter which day in January 2005 is chosen, payment of this award would begin on February 1, 2005, as it is the first day of the calendar month following the month of January 2005, the month in which the award becomes effective.  See 38 C.F.R. § 3.31 (2011).  Nevertheless, the Board must acknowledge that January 13, 2005, is the more appropriate date and, to this extent, the appeal is granted.


ORDER

The appeal is dismissed with respect to whether new and material evidence has been received to reopen a claim for service connection of PTSD.

Entitlement to an effective date of January 13, 2005, but no earlier, is granted for the award of a 100 percent evaluation for service-connected psychiatric disorder.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


